Sherwood, Judge,
delivered the opinion of the court.
Action on an instrument executed by Sappington, as treasurer of Saline county, and by the other defendants as his sureties. The instrument was, not a bond in consequence of lacking the word “ seals ” in the body thereof.
Breaches were set out, reformation of the instrument so as to .make it a specialty, and judgment for the penalty and execution, etc., were asked for. The defendants successfully demurred. There was no insufficiency in the petition. A mere prayer for relief is hot demurrable. The instrument sued on was well enough without a seal; was good as a common law contract, made on adequate consideration, (Henoch vs. Chaney, 61 Mo. 129) therefore no necessity existed for reformation, and the prayer therefor may be rejected as surplusage. The mere prayer for relief does not constitute a distinct cause of action, but only seeks a particular remedy. (McClurg vs. Phillips, 49 Mo. 315.)
Judgment reversed, and cause remanded;
the other judges concur.